DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/592842, attorney docket 5649-5041 which has claims foreign priority to Korean application 10-2019-0037315, filed 03/29/2019, assigned to Samsung Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-20 and 49 are pending and are considered below. N

Response to Arguments
Applicant has amended claims 6 and 11 to overcome the 112b rejections which are withdrawn.  Applicant has amended claims 1 and 6 to incorporate the allowable limitations from claim 7 that were previously identified as allowable rendering independent claims 1 and 6 and their dependents allowable.
Applicant has added claim 49, which depends on claim 1, and pointed to support in the specification.

Allowable Subject Matter
Claims 1-6, 8-20 and 49 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: 
As for claims 1 and 6 and their dependents, the prior art does not teach or make obvious a dopant layer in the lower electrode that comprises a concentration gradient that decreases away from the top and outer side surfaces of the electrode in combination with the upper electrode that extends along the top and side surfaces of the lower electrode
As for claim 11, the prior art does not teach or make obvious the device of claim 11 which includes novel feature of a doped region of a lower electrode extending between the undoped region of the lower electrode and a lower surface of the lower electrode.
Claims 12-20 depend from claim 11 and include the same novel feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893